Fourth Court of Appeals
                                          San Antonio, Texas
                                                 June 22, 2015

                                             No. 04-15-00344-CR

                                        Juan Ruben Sanchez CERDA,
                                                 Appellant


                                                       v.

                                          THE STATE OF TEXAS,
                                                Appellee

                          From the 229th Judicial District Court, Starr County, Texas
                                        Trial Court No. 14-CRS-372
                              Honorable J.R. "Bobby" Flores, Judge Presiding

                                                 ORDER
       Jessie Salazar’s Extension of time to file the court reporter’s record is this date NOTED. Time is
extended to July 22, 2015.

                                                            PER CURIAM
ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT

cc: Eloy R. Garcia                                          J.M. "Chuy" Alvarez
Starr County Courthouse, Room 302                           Alvarez Law Firm
401 North Britton Avenue                                    501 North Britton Avenue
Rio Grande City, TX 78582                                   Rio Grande City, TX 78582

Jessie Salazar                                              Omar Escobar
100 N. Closner                                              District Attorney
Edinburg, TX 78539                                          Starr County Courthouse
                                                            401 N. Britton Ave. Suite 417
Ramiro Hernandez                                            Rio Grande City, TX 78582
Post Office Drawer 185
Hebbronville, TX 78361